Citation Nr: 0808606	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO. 04-38 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 

2. Entitlement to a total disability rating based upon 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel





INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased rating for 
PTSD and a TDIU. By rating action of May 2006, the evaluation 
for PTSD was increased from 30 percent to 50 percent, 
effective December 2002. The United States Court of Appeals 
for Veterans Claims (Court) indicated that a claimant will 
generally be presumed to be seeking the maximum benefits 
allowed by law and regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded. AB v. Brown, 6 Vet. App. 35, 38 
(1992). Therefore, the claim for an increased rating for PTSD 
is still in appellate status. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that his PTSD is more severe than the 
current evaluation reflects. He maintains that he is entitled 
to a 100 percent rating because he is unable to work due to 
the effects of his PTSD. 

A review of the record reveals that the veteran was 
psychiatrically hospitalized at Catawba State Hospital in 
2003. In December 2004, the veteran's representative stated 
that the veteran indicated that he would pick up those 
records and personally submit them to his representative. 
Those records have not been submitted to VA. 

The veteran also underwent VA examination in May 2007. The 
examiner indicated, in pertinent part, that since the 
veteran's last examination approximately 14 months prior to 
that examination, the veteran had been admitted to the 
Virginia Baptist Hospital and then was transferred to the VA 
Hospital in September 2006.  It was also reported that he was 
subsequently rehospitalized by VA in October 2006, and that 
his last psychiatry appointment was in March 2007. The VA 
hospitalizations, the March 2007 psychiatry record, nor the 
Virginia Baptist Hospital records are associated with the 
claims folder. These records must be obtained and reviewed 
prior to final adjudication of the claim. 

Additionally, in an April 2003 VA outpatient treatment 
report, the VA examiner who was treating the veteran for 
irritable bowel syndrome (IBS), indicated in an addendum that 
the veteran was being treated for his PTSD which may have 
some impact on his irritable colon. VA has a duty to 
adjudicate all claims reasonably raised from the record. 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995). In this 
instance, the veteran also has a claim for a TDIU, which may 
be inextricably intertwined with the issue of secondary 
service connection for IBS. See Harris v. Derwinski, 1 Vet. 
App. 180 (1991). Therefore, the  veteran should be examined 
and an opinion provided as to whether his IBS is caused or 
aggravated by his PTSD, and if so, rate that disability in 
connection with his TDIU claim. 

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a service connection claim 
on a secondary basis for the claim for 
service connection for IBS (38 C.F.R. 
§ 3.310), secondary to the veteran's 
service-connected PTSD as outlined by the 
Court in Dingess/Hartmann v. Nicholson, 
19 Vet. App. 473 (2006). 

2. All VA psychiatric inpatient and 
outpatient medical records since 
September 2006 to the present, should be 
obtained and associated with the claims 
folder. 

3. The RO/AMC should request that the 
veteran identify any non-VA health care 
providers who have treated him for his 
PTSD, and after obtaining an appropriate 
release of information from the veteran, 
all records related to treatment for PTSD 
from any private facilities, to include 
from the Catawba State Hospital in 2003 
and the Virginia Baptist Hospital in 
2006, should be obtained and associated 
with the claims folder. 

4. The veteran should be afforded a VA 
gastrointestinal examination for his IBS. 
The claims folder, and a copy of this 
Remand, must be sent to the examiner(s) 
for review. All indicated studies should 
be performed. An opinion should be 
provided by the examiner indicating 
whether it is at least as likely as not 
that the veteran's IBS is due to or 
aggravated by his PTSD. A rationale 
should be provided for any opinion 
rendered. 

5. After undertaking any other 
development deemed essential in addition 
to that specified above, the RO/AMC 
should re-adjudicate the veteran's claims 
for increased rating for PTSD, service 
connection for IBS, secondary to service-
connected PTSD, and TDIU. If any benefit 
sought on appeal remains denied, the 
veteran should be provided a SSOC. The 
SSOC must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations. 
An appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).





